Citation Nr: 1546242	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-41 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for headaches

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to December 1991 and September 2002 to October 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to an increased rating for pes planus and a request to reopen a claim for gastroesophageal reflux disease have been raised by the record in a June 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for headaches, hemorrhoids, and tinnitus are addressed in the Remand section and are remanded to the AOJ.

FINDINGS OF FACT

1.  By a rating decision dated July 2003, the RO originally denied a claim for service connection for headaches; the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the July 2003 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim for service connection for headaches, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The July 2003 rating decision, which denied a claim of entitlement to service connection for headaches, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)

2.  New and material evidence has been received since the July 2003 RO denial for entitlement to service connection for headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veteran received an honorable discharge following his first period of active duty service beginning April 1988 and ending December 1991.  During his second period of active duty service, while stationed in Korea, the Veteran was absent without leave for an extended period of time, which resulted in a discharge of other than honorable for his second period of active duty in service, which is a bar to VA benefits.  See 38 C.F.R. § 3.12(c)(6) (2015).

In this decision, the Board reopens the claim for service connection for headaches; however, the merits of the claim will be addressed further in the Remand section.  Accordingly, VA's duty to notify or assist is rendered moot.

The RO originally denied the Veteran's claim for entitlement to service connection for headaches in a July 2003 rating decision.  The Veteran did not appeal that rating decision, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In a March 2008 rating decision, the RO declined to reopen the Veteran's claim, finding the evidence submitted was new, but not material, as it did not relate to an unestablished fact.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In a December 2010 statement of the case, the RO reopened the Veteran's claim for entitlement to service connection for headaches, based on based on new medical evidence showing continuing treatment and diagnosis of the disability.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

With respect to the July 2003 rating decision, which denied the claim of entitlement to service connection for headaches, the evidence of record included the Veteran's service treatment records, a statement from the Veteran, and an October 1999 medical record from M. G., M.D.

Evidence added to the record since the July 2003 rating decision consists of, in pertinent part, VA treatment records, hearing testimony, and service treatment records which did not exist at the time of the July 2003 denial.

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the July 2003 final denial of the claim sought to be reopened.  The Board also finds this new evidence is material.  The Veteran's claim was previously denied because the evidence did not lend itself to show the Veteran's military service caused his headaches.  The new evidence supports the Veteran's claim.  Specifically, an April 2009 VA treatment record reflects the Veteran was involved in a motor vehicle accident in 1990 while on active duty service and the Veteran indicated he experienced headaches and memory loss since that incident.  Additionally, at his hearing before the Board, the Veteran indicated he first noticed migraines while deployed in the Gulf War and felt they were caused by firing rounds, incoming rounds, stress, the pressure of war, and the fact that he was overseas alone.  Thus, this new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, and therefore, the Board finds that new and material evidence has been received to reopen the July 2003 final denial of the Veteran's claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As addressed in greater detail in the Remand section below, further development is required before reaching a decision on the merits of the reopened claim.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for headaches is reopened, and to that extent only, the appeal is granted.


REMAND

The record reflects the Veteran served in the Alabama National Guard between his periods of active duty service, yet the Veteran's National Guard medical and personnel files are not associated with his claims file.  On remand, the RO must attempt to obtain these records.

An April 2010 letter to the Veteran from VA Vocational Rehabilitation and Employment indicates that he applied for Social Security Disability Insurance benefits, however VA has not yet obtained those records.  On remand, the RO must attempt to obtain the Veteran's Social Security Administration records in connection with his claim for disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Moreover, in his initial August 2002 application for service connection for headaches, the Veteran indicated he received treatment at the military hospital at Fort Campbell, Kentucky.  Clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  The record reflects that VA has not attempted to obtain these records.  Accordingly, on remand the RO must request these records from NPRC, and any other appropriate records repository.

The record reflects that the Veteran sought treatment for hemorrhoids a number of times during his first period of active duty service, however, he has not been afforded a VA medical examination and opinion with respect to this claim.  As such, a remand is required to obtain a VA examination and opinions with respect to this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (recognizing a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).

Although the Veteran's service treatment records do not reflect treatment for headaches, they do document a June 1989 incident where the Veteran was hit in the head with a bottle and motor vehicle accident in 1990.  The Veteran has not yet been afforded a VA examination to determine the etiology of his headaches, and thus, on remand he must be afforded one.  See McLendon, 20 Vet. App. at 83.
The Veteran was afforded a VA audiological examination in August 2006 with respect to his claim for tinnitus.  The VA examiner was unable to resolve whether the Veteran's tinnitus was due to his active duty service "without resorting to mere speculation," because of the "lack of documentation regarding tinnitus during his military service."  The examiner also stated that there was "not enough evidence" in the claims file to determine the onset or etiology of tinnitus.

An August 2006 VA treatment note assessed a probable eustachian tube dysfunction and noted that the Veteran's audiogram did not suggest any obvious pathology for his tinnitus.  The examiner documented inconsistent audiological testing results and indicated the Veteran's hearing and tinnitus would be reassessed in three months.  A November 2006 VA audiology note indicates the Veteran had a normal audiogram on August 9, 2006, and that an audiogram performed in conjunction with the Veteran's VA examination for compensation purposes, only one week later on August 16, 2006, revealed significant right sided hearing loss.  A November 2006 audiogram was described as "very abnormal."  The November 2006 examiner noted that the Veteran had not complained of any changes in his hearing level and that based on the disparity among the audiograms that there was a concern for malingering.  A February 2009 VA otolaryngology note indicated the Veteran had eustachian tube dysfunction and that December 2007 radiologic imaging had revealed significant changes in the right petrous apex air cell, possibly representing a fluid filled cell with tiny residual bony trabeculation.  The Veteran continued to report right ear fullness and popping and occasional right ear tinnitus.  A February 2009 VA radiology note indicates that the Veteran was being scheduled for magnetic resonance imaging (MRI) for a history of pulsatile tinnitus to his right ear in order to rule out vascular compression of the auditory nerve, however, the results of the MRI are not associated with the evidence of record.

Accordingly, the Board finds a new VA examination and opinion, which takes into account evidence added to the record since the August 2006 VA examination, is required to adequately assess the etiology of the Veteran's tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:
1.  The RO must attempt to obtain treatment records for the Veteran from Ft. Campbell, Kentucky.  All attempts to obtain these records must be documented in the claims file.

2.  The RO must attempt to obtain Alabama National Guard medical and personnel records for the Veteran.  All attempts to obtain these records must be documented in the claims file

3.  The RO must attempt to obtain all records from the Social Security Administration related to the Veteran's claim for Social Security disability benefits including a copy of any decision made.  All attempts to obtain these records must be documented in the claims file.

4.  Upon completion of the above, the Veteran must be afforded the appropriate VA examination to determine whether any diagnosed headaches are related to his active duty military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner in conjunction with the examination.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  Whether it is at least as likely as not (50 percent probability or more) that currently or previously diagnosed headaches began in service, were caused by service, or are otherwise related to service.  When offering this opinion, the examiner must consider only the Veteran's period of service beginning April 1988 and ending December 1991.

(b)  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently or previously diagnosed headaches are caused or aggravated by any service-connected disability.  Aggravation is defined as permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided.

5.  The Veteran must also be afforded the appropriate VA examination to determine whether his hemorrhoids are related to his active duty military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner in conjunction with the examination.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  Whether any currently or previously diagnosed hemorrhoids clearly and unmistakably existed prior to service.

(b)  If the examiner determines that any currently or previously diagnosed hemorrhoids did clearly and unmistakably exist prior to service, the examiner must determine if the disability worsened in service, and if so opine as to whether the Veteran's hemorrhoids were clearly and unmistakably not aggravated by service (in other words is any increase in the disability clearly and unmistakable due to the natural progression of the disability).

Clearly and unmistakably is an onerous burden which requires that the evidence be obvious, manifest, and undebatable.  Aggravation is defined as the permanent worsening beyond the natural progression of the disease or disability.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.

(c)  If the examiner determines that the evidence does not clearly and unmistakably establish that any currently or previously diagnosed hemorrhoids preexisted service or finds that any currently or previously diagnosed hemorrhoids were not clearly and unmistakably aggravated by service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that currently or previously diagnosed hemorrhoids began in service, were caused by service, or are otherwise related to service.  When offering this opinion, the examiner must consider only the Veteran's period of service beginning April 1988 and ending December 1991.

A complete rationale for all opinions must be provided.

6.  The Veteran must also be afforded a VA audiological examination to determine the etiology of his tinnitus.  All pertinent symptomatology and findings must be reported in detail.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion on whether it is at least as likely as not (50 percent probability or higher) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to service.  When offering this opinion, the examiner must consider only the Veteran's period of service beginning April 1988 and ending December 1991.

In providing the requested opinion, the examiner must specifically address the Veteran's lay statements.  In doing so, the examiner must presume that the Veteran is competent to report matters within his own personal knowledge, including exposure to loud noises and the symptoms he experienced during service and which he experiences to this day.

A complete rationale for all opinions must be provided.

7.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
8.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


